489 U.S. 1093
109 S. Ct. 1563
103 L. Ed. 2d 930
Leon Rutherford KING, petitioner,v.James A. LYNAUGH, Director, Texas Department of  Corrections.
No. 88-6863 (A-759).
Supreme Court of the United States
March 21, 1989

The application for stay of execution of sentence of death presented to Justice White and by him referred to the Court is denied.  The petition for a writ of certiorari to the United States Court of Appeals for the Fifth Circuit is denied.
Justice BRENNAN and Justice MARSHALL, dissenting:


1
Adhering to our views that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 227, 231, 96 S. Ct. 2909, 2950, 2973, 49 L. Ed. 2d 859 (1976), we would grant the application for stay of execution and the petition for a writ of certiorari and vacate the death sentence in this case.